department of the treasury washington d c nternal revenue service mar t- ‘ep ra ta tax exempt and government entities ulll xxxxxkkxkkk xxxxxxxxkkk xxxxkkxxkkx attn xxxxxxx legend statute p statute q statute r state a plan x employer m resolution n group y employees dear ee ee e ee ee fee this is in response to a ruling_request dated as supplemented by correspondence dated and submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted by your authorized representative employer m a government employer and political_subdivision in state a established and created plan x in accordance with statute p for the benefit of the group y employees you represent that plan x meets the qualification requirements set forth under sec_401 of the code the foregoing statute permits government employers such as employer m to reduce the current salaries paid to group y employees and pay these mandatory employee contributions directly to plan x in lieu of such contributions by the group y employees pursuant to statute p employer m has established plan x for the benefit ofits group y employees pursuant to statute q all group y employees participating in plan x are required to contribute a percentage of their respective salaries to plan x __ 3yy xxxxxkkxkxx page -2- statute r provides that a municipality such as employer m may pick up the group y employees’ contributions required by statute r statute r further provides that if a municipality decides to pick up the contributions they shall be treated as employer contributions in determining tax treatment under the code statute r also provides that a municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group y employees until such time as they are distributed or made available employer m may pick up these contributions by a reduction in the cash salary of the group y employees or by an offset against a future salary increase or by a combination of both to effectuate the pickup as provided for in statute r employer m on date passed resolution n resolution n provides that employer m will pick up the mandatory group y employees contributions to plan x in accordance with statute r the group y employees’ salaries will be reduced by an amount equal to the amount picked up by employer m employer m will cease to withhold federal and state income taxes on the picked-up contributions the contributions although designated as employee contributions will be paid_by employer m contributions by the group y employees and the group y employees participating in plan x will not be given the option to receive cash directly in lieu of having such contributions paid_by employer m to plan x in lieu of based on the aforementioned facts you request the following rulings no part of the mandatory_contributions picked up by employer m on behalf of group y employees will be includible in the gross_income of group y employees for purposes of federal_income_tax treatment the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions the contributions picked up by employer m will not constitute wages from which federal_income_tax must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the 34s xxxkxxxxxkx page-3- employees the revenue_ruling held further that under the provisions of sec_3401 a a of the code the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and the revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate in this request resolution n satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing in effect that employer m will make contributions to plan x in lieu of contributions by the group y employees under resolution n group y employees participating in plan x have no option to receive any picked up contributions in cash in lieu of having such contributions paid_by employer m to plan x accordingly we conclude with respect to ruling requests number sec_1 and that the amounts picked up by employer m on behalf of the group y employees who participate in plan x shall be treated as employer contributions and will not be includible in the group y employees’ gross_income in the year in which such amounts are contributed for federal_income_tax treatment these amounts will be includible in the gross_income of the group y employees or their beneficiaries only in the taxable_year in which they are distributed to the extent that the amounts represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of the pick-up is no earlier than the later of the date resolution n was signed or the date the pick-up is put into effect for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both xxxxxxxxkxxk page -4- q these rulings are based on the assumption that plan x will be qualified under seétion a of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 v i b these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions please contact t ep ra t at sincerely yours ‘ agned jotor b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the letter notice
